Exhibit 10.1

 

LOGO [g203993dsp322.jpg]

May 31, 2016

salesforce.com, inc.

The Landmark @ One Market

Suite 300

San Francisco, California 94105

Attention: Joachim Wettermark

Project Champagne

Commitment Letter

Ladies and Gentlemen:

salesforce.com, inc., a Delaware corporation (“you” or the “Borrower”) has
advised Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any of its
designated affiliates, “MLPFS”) and Bank of America, N.A. (“Bank of America”;
together with MLPFS, “we” or “us”) that it intends to acquire (the
“Acquisition”), directly or indirectly, all of the outstanding common stock of
Demandware, Inc., a Delaware corporation (the “Target”) pursuant to a tender
offer by Dynasty Acquisition Corp., a newly created wholly-owned indirect
subsidiary of the Borrower (“Merger Sub”), followed by a merger of Merger Sub
with and into the Target (the “Merger”). The Acquisition will be consummated
pursuant to an Agreement and Plan of Merger by and among the Borrower, Merger
Sub and the Target dated as of the date of this letter (the “Merger Agreement”).
You have also advised Bank of America and MLPFS that you intend to finance the
Acquisition and the Merger and the costs and expenses related to the Transaction
(as hereinafter defined) from one or more of the following sources (and that no
other financing will be required in connection with the Transaction): (i) the
Borrower will obtain the term loan facility described in this Commitment Letter
(as defined below) in an aggregate principal amount equal to $500 million (the
“Term Loan Facility”), (ii) revolving borrowings under the Borrower’s Existing
Credit Agreement (as defined in the Summary of Terms (as defined below)) and
(iii) the Borrower’s cash. The Acquisition, the entering into and funding of the
Term Loan Facility and all related transactions are hereinafter collectively
referred to as the “Transaction.”

In connection with the foregoing, Bank of America hereby commits to provide the
full principal amount of the Term Loan Facility to the Borrower and to act as
the sole administrative agent (in such capacity, the “Administrative Agent”) for
the Term Loan Facility, all upon and subject to the terms and conditions set
forth in this letter, in the Summary of Terms and Conditions attached as Exhibit
A hereto and incorporated herein by this reference (the “Summary of Terms”, and
together with this letter and the other exhibits hereto, the “Commitment
Letter”) and in the Fee Letter (as hereinafter defined). MLPFS is pleased to
advise you of its willingness, as sole lead arranger and sole bookrunner (in
such capacities, the “Lead Arranger”) for the Term Loan Facility, to use its
commercially reasonable efforts to form a syndicate of banks and financial
institutions (including Bank of America) (collectively, the “Lenders”)
acceptable to you for the Term Loan Facility. For purposes of this Commitment
Letter and the Fee Letter, (i) “Effective Date” shall mean the date of
effectiveness of the definitive credit agreement under the Loan Documentation
(the “Credit Agreement”) solely upon the satisfaction (or waiver by the Lead
Arranger) of each of the conditions precedent identified in the Summary of Terms
under the heading “Conditions



--------------------------------------------------------------------------------

Precedent to Effectiveness” and (ii) “Funding Date” shall mean the date of the
consummation of the Merger, the satisfaction (or waiver by the Lead Arranger) of
each of the conditions precedent identified in the Summary of Terms under the
heading “Conditions Precedent to Funding” and the funding of the Term Loan
Facility.

Bank of America will act as sole Administrative Agent for the Term Loan Facility
and MLPFS will act as Lead Arranger for the Term Loan Facility. No additional
agents, co-agents, arrangers or bookrunners will be appointed and no other
titles will be awarded unless you and we shall so agree in writing. It is
understood and agreed that, if any additional arranger or bookrunner is
appointed in accordance with this letter, MLPFS will have the left and highest
placement on any information memoranda and other marketing materials relating to
the Term Loan Facility, and shall hold the role and responsibilities
conventionally associated with such placement, including maintaining sole
physical books for the Term Loan Facility.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Loan
Documentation (as defined below) or any other agreement or other undertaking
concerning the financing contemplated hereby, the Acquisition or the Merger to
the contrary, the funding of the Term Loan Facility on the Funding Date pursuant
to the commitment of Bank of America hereunder is subject solely to the
satisfaction (or waiver by the Lead Arranger) of each of the conditions
precedent identified in the Summary of Terms under the heading “Conditions
Precedent to Funding”.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the
definitive documentation for the Term Loan Facility (the “Loan Documentation”)
or any other agreement or other undertaking concerning the financing
contemplated hereby, the Acquisition or the Merger to the contrary, (i) the only
conditions (express or implied) to the availability and funding of the Term Loan
Facility on the Funding Date are those conditions precedent expressly set forth
in the Summary of Terms under the heading “Conditions Precedent to Funding”,
(ii) the only representations and warranties the accuracy of which shall be a
condition to the availability of the Term Loan Facility on the Funding Date
shall be the Specified Representations (defined below) and (iii) the terms of
the Loan Documentation shall be in a form such that they do not impair
availability of the Term Loan Facility on the Funding Date if the conditions
precedent identified in the Summary of Terms under the heading “Conditions
Precedent to Funding” are satisfied (or waived by the Lead Arranger) (it being
understood that, to the extent any guarantee is not or cannot be provided on the
Funding Date after your use of commercially reasonable efforts to do so, then
the delivery of such guarantee shall not constitute a condition precedent to the
availability of the Term Loan Facility on the Funding Date but instead shall be
required to be delivered after the Funding Date pursuant to arrangements and
timing to be mutually agreed by the Administrative Agent, the Lead Arranger and
the Borrower acting reasonably). For purposes hereof, “Specified
Representations” means (a) such of the representations and warranties made by
the Target with respect to the Target and its subsidiaries and/or assets in the
Merger Agreement that are material to the interests of the Lenders, but only to
the extent that you (or your subsidiary or affiliate) have the right to
terminate your (or its) obligations under the Merger Agreement, or decline to
consummate the Offer (as defined in the Merger Agreement), as a result of a
breach of such representations and warranties in the Merger Agreement (the
“Specified Merger Agreement Representations”) and (b) the representations and
warranties of the Borrower and the Guarantors in the Loan Documentation relating
to (1) corporate or other organizational existence, (2) corporate power and
authority to enter into the Loan Documentation, (3) the enforceability against
the Borrower and the Guarantors of the Loan Documentation, (4) due
authorization, execution and delivery of the Loan Documentation, (5) the
execution and delivery of the Loan Documentation does not contravene any
material law or conflict with the organizational documents of the Borrower and
the Guarantors, (6) Federal Reserve margin regulations, (7) solvency on a
consolidated basis as of the Funding Date (after giving effect to the
Transaction) of the Borrower and its subsidiaries consistent with the form of
solvency certificate attached hereto as Exhibit B, (8) the Investment Company
Act, (9)

 

2



--------------------------------------------------------------------------------

PATRIOT Act, and (10) use of proceeds does not violate OFAC or FCPA and (except
with respect to use of proceeds) material compliance with OFAC and FCPA (the
“Specified Credit Agreement Representations”). This paragraph shall be known as
the “Certain Funds Provision.”

The Lead Arranger reserves the right, prior to or after the Funding Date, to
syndicate all or a portion of Bank of America’s commitment hereunder with
respect to the Term Loan Facility (x) prior to the later to occur of (i) the
funding of the Term Loan Facility on the Funding Date and (ii) the Syndication
Date, to Approved Lenders (as defined and as further provided below) and
(y) after the later to occur of (i) the funding of the Term Loan Facility on the
Funding Date and (ii) the Syndication Date, in accordance with the assignment
provisions of the Credit Agreement; provided that notwithstanding the right of
the Lead Arranger to syndicate the Term Loan Facility and receive commitments
with respect thereto, Bank of America shall not be relieved, released or novated
from its obligations hereunder (including its obligation to fund the entire
amount of the Term Loan Facility pursuant to its commitment hereunder on the
Funding Date) in connection with any syndication, assignment or participation of
the Term Loan Facility, prior to the funding of the entire amount (or such
lesser amount as is requested by the Borrower in writing) of the Term Loan
Facility on the Funding Date, except pursuant to (a) the Credit Agreement, to
the extent of the commitments of the Lenders party thereto that (i) have been
identified in that certain side letter among the parties hereto dated as of the
date of this Commitment Letter (the “Side Letter”) or (ii) are otherwise
acceptable to you in your sole discretion (any such Lender described in the
foregoing clauses (i) or (ii), an “Approved Lender”), in which case the
commitment of Bank of America hereunder will be reduced dollar-for-dollar by the
commitments of such Approved Lenders, or (b) a customary joinder or amendment
to, or amendment or restatement of, this Commitment Letter executed by you and
us (any such joinder, amendment or amendment and restatement, a “Joinder”)
pursuant to which an Approved Lender agrees to become party to this Commitment
Letter and to extend commitments directly to you on the terms set forth herein
(in which case the commitment of Bank of America hereunder will be reduced
dollar-for-dollar by the commitments of such Approved Lenders), and which, for
the avoidance of doubt, shall not add any conditions to the availability of the
Term Loan Facility or modify the Commitment Letter in any matter other than
technical modifications necessary to effectuate the addition of such Approved
Lenders; provided further that (x) in the event that Bank of America deems it
reasonably necessary, at any time after the date that is 30 days after the date
of this Commitment Letter and based on the progress of the negotiation of the
Credit Agreement (and provided that the Effective Date has not occurred), the
parties hereto shall cooperate in good faith to execute and deliver Joinders
promptly upon prospective Approved Lenders’ being identified in consultation
with you (with it being understood that the terms of this Commitment Letter
shall not be modified in connection with any such Joinder, other than such
technical modifications as may be necessary to effectuate the addition of such
Approved Lenders), and (y) in the event that the Lead Arranger deems it
reasonably necessary to syndicate to Lenders not identified in the Side Letter,
the Borrower shall use commercially reasonable efforts to consult with the Lead
Arranger to identify and designate other Approved Lenders that are mutually
agreeable to the Borrower (in its sole discretion) and the Lead Arranger. You
and we shall negotiate in good faith to agree upon Loan Documentation that is no
less favorable to the Borrower than the Existing Credit Agreement (as defined in
the Summary of Terms) and the related loan documentation and that is otherwise
substantially consistent with the Summary of Terms or as you and we may
otherwise agree, and you and we shall use commercially reasonable efforts to
finalize as promptly as practicable such Loan Documentation after the date
hereof.

Without limiting your obligations to assist with syndication efforts as set
forth herein, it is understood that Bank of America’s commitment hereunder is
not conditioned upon the syndication of, or receipt of commitments in respect
of, the Term Loan Facility and the successful completion of syndication of the
Term Loan Facility shall not constitute a condition to the availability of the
Term Loan Facility on the Funding Date. The Lead Arranger intends to commence
syndication of the Term Loan Facility promptly upon your acceptance of this
Commitment Letter and the Fee Letter. Until the earlier of (i) the date upon

 

3



--------------------------------------------------------------------------------

which a Successful Syndication (as defined in the Fee Letter) is achieved and
(ii) the 90th day following the Funding Date (the “Syndication Date”), you agree
to actively assist, and to use your commercially reasonable efforts to cause the
Target to actively assist, the Lead Arranger in achieving a syndication of the
Term Loan Facility that is reasonably satisfactory to the Lead Arranger and you.
Such assistance shall include your (a) providing and using your commercially
reasonable efforts to cause your advisors to provide (and using your
commercially reasonable efforts to cause the Target and its advisors to provide)
Bank of America and MLPFS upon request with all financial statements,
projections and other financial information reasonably deemed necessary by Bank
of America and MLPFS to complete syndication, including, but not limited to,
information and evaluations prepared by you and your advisors, or on your
behalf, or by the Target and its advisors, or on their behalf, relating to the
transactions contemplated hereby (including the Projections (as hereinafter
defined), the “Information”), (b) assisting (including by using commercially
reasonable efforts to cause the Target to assist) in the preparation of
confidential offering memoranda and other customary marketing materials to be
used in connection with the syndication of the Term Loan Facility (collectively
with the Summary of Terms, the “Information Materials”), (c) using your
commercially reasonable efforts to ensure that the syndication efforts of the
Lead Arranger benefit materially from your and, to the extent practicable and
commercially reasonable, the Target’s existing banking relationships and
(d) otherwise assisting the Lead Arranger in its syndication efforts, including
by making your and your subsidiaries’ officers and advisors available (and your
using commercially reasonable efforts to cause the officers and advisors of the
Target and its subsidiaries to be available) from time to time to attend and
make presentations regarding the business and prospects of the Borrower and its
subsidiaries and/or the Target and its subsidiaries, as appropriate, at one
meeting of prospective Lenders (or, if otherwise deemed reasonably necessary by
MLPFS, one or more meetings of prospective Lenders), at a time and location to
be mutually agreed.

Notwithstanding anything to the contrary contained in this Commitment Letter or
the Fee Letter, (A) you will not be required to provide any information to the
extent that the provision thereof would violate any attorney-client privilege,
law, rule or regulation or any confidentiality obligation binding on you, the
Target and/or any of your or their respective affiliates; provided that you
shall use commercially reasonable efforts to obtain the relevant consents under
such obligations of confidentiality to permit the provision of such information
and shall notify us of the information that is not being provided on the basis
of such confidentiality obligations and (B) the financial statements identified
in the Summary of Terms under the heading “Conditions Precedent to Funding” are
the only financial statements that will be required in connection with the
syndication of the Term Loan Facility.

It is understood and agreed that the Lead Arranger will manage and control all
aspects of the syndication in consultation with you, including decisions as to
the selection of prospective Approved Lenders and any titles offered to proposed
Approved Lenders, when commitments will be accepted and the final allocations of
the commitments among the Approved Lenders (which allocations must be acceptable
to you in your reasonable discretion, your consent thereto not to be
unreasonably withheld or delayed). It is understood that no Lender participating
in the Term Loan Facility will receive compensation from you in order to obtain
its commitment, except on the terms contained herein, in the Summary of Terms
and in the Fee Letter. It is also understood and agreed that the amount and
distribution of the fees among the Lenders will be at the sole and absolute
discretion of Bank of America and the Lead Arranger.

You represent and warrant that (in each case, to your knowledge with respect to
the Target and its subsidiaries) (a) all financial projections concerning the
Borrower and its subsidiaries and the Target and its subsidiaries that have been
or are hereafter made available to Bank of America, MLPFS or the Lenders by you
or any of your subsidiaries or representatives (or on your or their behalf) or
by the Target or any of its subsidiaries or representatives in connection with
the transactions contemplated hereby (the “Projections”) have been or will be
prepared in good faith based upon assumptions that you believed to be reasonable
at the time made (it being understood that Projections are as to future events,
are not to be

 

4



--------------------------------------------------------------------------------

viewed as facts and that actual results during the period or periods covered by
such Projections may differ from projected results and such differences may be
material) and (b) all written Information, other than Projections and
information of a general industry nature, which has been or is hereafter made
available to Bank of America, MLPFS or the Lenders by you or any of your
representatives or subsidiaries (or on your or their behalf) or by the Target or
any of its subsidiaries or representatives in connection with any aspect of the
transactions contemplated hereby, as and when furnished, taken as a whole and
together with your filings with the Securities and Exchange Commission, is and
will be correct in all material respects and does not and will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements were made (after giving effect to
all supplements and updates thereto from time to time). You agree to furnish us
with further and supplemental information from time to time until the Funding
Date and, if requested by us, for a period thereafter ending upon the
Syndication Date as is necessary to complete the syndication of the Term Loan
Facility, so that the representation and warranty in the immediately preceding
sentence are correct on the Funding Date and on such later date on which the
syndication of the Term Loan Facility is completed as if the Information were
being furnished, and such representation and warranty were being made, on such
date; provided, that, any such supplementation shall cure any breach of such
representations and in each case, prior to the Funding Date, with respect to the
Target and its subsidiaries, your obligations pursuant to this sentence shall be
on a commercially reasonable efforts basis. In issuing this commitment and in
arranging and syndicating the Term Loan Facility, Bank of America and MLPFS are
and will be using and relying on the Information without independent
verification thereof and do not assume responsibility for the accuracy or
completeness of the Information. Without limiting your obligations under this
paragraph, it is understood that Bank of America’s commitment with respect to
the Term Loan Facility hereunder is not conditioned upon the accuracy of, or
your compliance with, the representations, warranties and covenants in this
paragraph.

You acknowledge that MLPFS and/or Bank of America on your behalf will make
available Information Materials to the proposed syndicate of Lenders by posting
the Information Materials on Syndtrak, IntraLinks or another similar electronic
system. In connection with the syndication of the Term Loan Facility, unless the
parties hereto otherwise agree in writing, you shall be under no obligation to
provide Information Materials suitable for distribution to any prospective
Lender (each, a “Public Lender”) that has personnel who do not wish to receive
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Borrower or its affiliates, the
Target or its affiliates, or the respective securities of any of the foregoing.
You agree, however, that the Loan Documentation will contain provisions
concerning Information Materials to be provided to Public Lenders and the
absence of MNPI therefrom. Prior to distribution of Information Materials to
prospective Lenders, you shall provide us with a customary letter authorizing
the dissemination thereof, subject to confidentiality undertakings satisfactory
to you (it being understood and agreed that customary procedures employed by us
for providing prospective Lenders access via Syndtrak (or another similar
electronic system) to information and other materials related to the Term Loan
Facility and the confidentiality terms to be accepted by prospective Lenders in
connection therewith are satisfactory to you for such purpose).

By executing this Commitment Letter, you agree to reimburse Bank of America and
the Lead Arranger from time to time on demand for all reasonable out-of-pocket
fees and expenses (including, but not limited to, (a) the reasonable fees,
disbursements and other charges of Moore & Van Allen PLLC, as counsel to Bank of
America and the Lead Arranger, and of special and local counsel to the Lenders
retained by the Lead Arranger or the Administrative Agent and (b) due diligence
expenses) incurred in connection with the Term Loan Facility, the syndication
thereof, the preparation of the Loan Documentation and the other transactions
contemplated hereby. You acknowledge that we may receive a benefit, including
without limitation, a discount, credit or other accommodation, from any of such
counsel based on the fees such counsel may receive on account of their
relationship with us including, without limitation, fees paid pursuant hereto.

 

5



--------------------------------------------------------------------------------

You agree to indemnify and hold harmless Bank of America, MLPFS, each Lender and
each of their respective affiliates and their respective officers, directors,
employees, agents, advisors and other representatives (each, an “Indemnified
Party”) from and against (and will reimburse each Indemnified Party as the same
are incurred for) any and all claims, damages, losses, liabilities and expenses
(including, without limitation, the reasonable and documented fees,
disbursements and other charges of counsel) that are incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (a) any matters contemplated by this Commitment Letter,
the Fee Letter, the Merger Agreement or any related transaction or (b) the Term
Loan Facility, or any use made or proposed to be made with the proceeds thereof,
except to the extent such claim, damage, loss, liability or expense is found in
a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from (i) such Indemnified Party’s bad faith, gross negligence or
willful misconduct, (ii) the material breach by such Indemnified Party of its
express obligations under this Commitment Letter pursuant to a claim initiated
by the Borrower or (iii) any dispute solely among Indemnified Parties (not
arising as a result of any act or omission by the Borrower, the Target or any of
their respective subsidiaries or affiliates) other than claims against an
Indemnified Party in its capacity or fulfilling its role as an agent,
bookrunner, arranger or any other similar role under the Term Loan Facility. In
the case of an investigation, litigation or proceeding to which the indemnity in
this paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by you, your equityholders or
creditors, the Target or any other third party or an Indemnified Party, whether
or not an Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. You also agree that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to you or your subsidiaries or affiliates or to
your or their respective equity holders or creditors arising out of, related to
or in connection with any aspect of the transactions contemplated hereby, except
to the extent of your direct, as opposed to special, indirect, consequential or
punitive, damages determined in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct or a material breach by such Indemnified Party
of its express obligations under this Commitment Letter. Notwithstanding any
other provision of this Commitment Letter, no Indemnified Party shall be liable
for any damages arising from the use by others of information or other materials
obtained through electronic telecommunications or other information transmission
systems, other than for your direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnified Party as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

This Commitment Letter, the Side Letter and the fee letter among you, Bank of
America and MLPFS of even date herewith (the “Fee Letter”) and the contents
hereof and thereof are confidential and, except for disclosure hereof or thereof
on a confidential basis to your accountants, attorneys and other professional
advisors retained by you in connection with the Term Loan Facility or as
otherwise required by law, may not be disclosed in whole or in part to any
person or entity without our prior written consent; provided, however, it is
understood and agreed that you may (i) disclose this Commitment Letter but not
the Side Letter or the Fee Letter after your acceptance of this Commitment
Letter, the Side Letter and the Fee Letter, in filings with the Securities and
Exchange Commission and other applicable regulatory authorities and stock
exchanges, (ii) disclose this Commitment Letter but not the Fee Letter or the
Side Letter to the Target and its officers, directors, accountants, attorneys
and other professional advisors on a confidential and need to know basis in
connection with their consideration of the Transaction, (iii) to the extent
portions thereof have been redacted in a manner to be reasonably agreed by us
(including the portions thereof addressing fees payable to MLPFS, Bank of
America and/or the other Lenders, economic flex

 

6



--------------------------------------------------------------------------------

terms and other economic terms), disclose the Side Letter and the Fee Letter to
the Target and its officers, directors, accountants, attorneys and other
professional advisors on a confidential and need to know basis, and (iv) after
your acceptance of this Commitment Letter and the Fee Letter, disclose the
aggregate fees payable under the Fee Letter (but not the Fee Letter itself) in
generic disclosure of aggregate sources and uses contained in any offering
memorandum, prospectus or other marketing materials relating to the Term Loan
Facility. We hereby notify you and each guarantor that pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “Act”), each of us is required to obtain, verify and
record information that identifies you and each such guarantor, which
information includes your and their names and addresses and other information
that will allow us, as applicable, to identify you and each guarantor in
accordance with the Act.

You acknowledge that Bank of America and MLPFS or their affiliates may be
providing financing or other services to parties whose interests may conflict
with yours. Bank of America and MLPFS agree that they will not furnish
confidential information obtained from you to any of their other customers and
that they will treat confidential information relating to you and your
affiliates with the same degree of care as they treat their own confidential
information. Bank of America and MLPFS further advise you that they will not
make available to you confidential information that they have obtained or may
obtain from any other customer. In connection with the services and transactions
contemplated hereby, you agree that Bank of America and MLPFS are permitted to
access, use and share with any of their bank or non-bank affiliates, agents,
advisors (legal or otherwise) or representatives any information concerning you
or any of your affiliates that is or may come into the possession of Bank of
America, MLPFS or any of such affiliates.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your subsidiaries’
understanding, that: (a) (i) the arranging and other services described herein
regarding the Term Loan Facility are arm’s-length commercial transactions
between you and your subsidiaries, on the one hand, and Bank of America and
MLPFS, on the other hand, (ii) you have consulted your own legal, accounting,
regulatory and tax advisors to the extent you have deemed appropriate, and
(iii) you are capable of evaluating, and understand and accept, the terms, risks
and conditions of the financing transactions contemplated hereby; (b) (i) each
of Bank of America and MLPFS has been, is, and will be acting solely as a
principal and, except as otherwise expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for you, any of your affiliates or any other person or entity and
(ii) neither Bank of America nor MLPFS has any obligation to you or your
affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth herein; and (c) Bank of America and MLPFS
and their respective affiliates may be engaged in a broad range of transactions
that involve interests that differ from yours and those of your affiliates, and
neither Bank of America nor MLPFS has any obligation to disclose any of such
interests to you or your affiliates. To the fullest extent permitted by law, you
hereby waive and release any claims that you may have against Bank of America,
MLPFS and their respective affiliates with respect to any breach or alleged
breach of agency or fiduciary duty in connection with the Term Loan Facility
contemplated by this Commitment Letter.

This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York. Each of the parties hereto
hereby irrevocably waives any and all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Commitment Letter, the Fee Letter, the
transactions contemplated hereby and thereby or the actions of Bank of America
and the Lead Arranger in the negotiation, performance or enforcement hereof.
With respect to any suit, action or proceeding arising in respect of this
Commitment Letter, the Fee Letter, the transactions contemplated hereby and
thereby or the actions of Bank of America and the Lead Arranger in the
negotiation, performance or enforcement hereof, the parties hereto hereby
irrevocably and unconditionally submit to the exclusive jurisdiction of any
state or federal court

 

7



--------------------------------------------------------------------------------

located in the Borough of Manhattan and irrevocably and unconditionally waive
any objection to the laying of venue of such suit, action or proceeding brought
in such court and any claim that such suit, action or proceeding has been
brought in an inconvenient forum; provided that, notwithstanding the foregoing
to the contrary, it is understood and agreed that any determinations as to
(x) the accuracy of any representations and warranties made by or on behalf of
the Target and its subsidiaries in the Merger Agreement and whether as a result
of any inaccuracy thereof you or any of your subsidiaries that is a party to the
Merger Agreement can terminate your (or its) obligations under the Merger
Agreement or decline to consummate the Offer (as defined in the Merger
Agreement), (y) the determination of whether the Merger has been consummated in
accordance with the terms of the Merger Agreement and (z) the interpretation of
the definition of “Company Material Adverse Effect” (as defined in the Summary
of Terms) and whether a Company Material Adverse Effect has occurred shall, in
each case, be governed by the laws of the State of Delaware. The parties hereto
hereby agree that service of any process, summons, notice or document by
registered mail addressed to you or us will be effective service of process
against such party for any action or proceeding relating to any such dispute. A
final judgment in any such action or proceeding may be enforced in any other
courts with jurisdiction over you, Bank of America or the Lead Arranger, as
applicable. Nothing in this Commitment Letter or the Fee Letter shall affect any
right that Bank of America, MLPFS or any of their affiliates may otherwise have
to bring any claim, action or proceeding relating to this Commitment Letter, the
Fee Letter and/or the transactions contemplated hereby and thereby in any court
of competent jurisdiction to the extent necessary or required as a matter of law
to assert such claim, action or proceeding against any assets of the Borrower or
any of its subsidiaries or enforce any judgment arising out of any such claim,
action or proceeding.

The provisions of the immediately preceding six paragraphs shall remain in full
force and effect regardless of whether any definitive documentation for the Term
Loan Facility shall be executed and delivered, and notwithstanding the
termination of this Commitment Letter or any commitment or undertaking of Bank
of America and MLPFS hereunder; provided that the reimbursement and
indemnification obligations under this Commitment Letter shall be automatically
superseded by any corresponding provisions of the definitive Loan Documentation,
to the extent covered thereby.

Bank of America and MLPFS shall use all Confidential Information (as defined
below) received by them in connection with the transactions contemplated hereby
solely for the purposes of providing the services that are the subject of this
Commitment Letter and agree to maintain the confidentiality of the Confidential
Information, except that Confidential Information may be disclosed (a) to their
and their affiliates’ respective partners, directors, officers, employees,
trustees, advisors and agents (it being understood that the persons to whom such
disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority), in which case Bank of America and
MLPFS agree to the extent reasonably practicable and not prohibited by
applicable law, rule, regulation or order, to inform you promptly of the
disclosure thereof, (c) to the extent required by applicable laws, rules or
regulations or by any subpoena or order or similar legal process (in which case
Bank of America and MLPFS agree to the extent not prohibited by applicable law,
rule, regulation or order, to inform you promptly of the disclosure thereof),
(d) in connection with performing the services described herein and consummating
the transactions contemplated hereby, to any prospective Lender subject to the
confidentiality agreements set forth in the Information Materials, (e) to
potential counterparties to any swap or derivative transaction, subject to the
confidentiality agreements set forth in the Information Materials or other
marketing materials, (f) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Commitment Letter,
the Fee Letter, the Term Loan Facility or the enforcement of rights thereunder,
(g) with the prior written consent of the Borrower, (h) in connection with
obtaining CUSIP numbers or (i) to the extent such Confidential Information
(x) becomes publicly available other than as a result of a breach of this
paragraph or (y) becomes available to Bank of America or MLPFS from a source
that is not, to Bank of America’s or

 

8



--------------------------------------------------------------------------------

MLPFS’ knowledge, subject to confidentiality obligations owing to you or any of
your subsidiaries and prohibiting such disclosure. Notwithstanding the
foregoing, Bank of America and MLPFS shall not be required to provide notice of
any permitted disclosures made in connection with any regulatory review of Bank
of America or MLPFS by any governmental agency or examiner or regulatory body
with jurisdiction over Bank of America or MLPFS. For the purposes of this
letter, “Confidential Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to Bank of America or MLPFS on a nonconfidential
basis prior to disclosure by the Borrower. Any person or entity required to
maintain the confidentiality of Confidential Information as provided in this
letter shall be considered to have complied with its obligation to do so if such
person or entity has exercised the same degree of care to maintain the
confidentiality of such Confidential Information as such person or entity would
accord to its own confidential information. The provisions of this paragraph
shall automatically terminate upon the earlier of (i) the date that the Loan
Documentation is entered into (at which time the confidentiality provisions
therein shall govern) and (ii) two years following the date of this Commitment
Letter.

This Commitment Letter, the Side Letter and the Fee Letter may be executed in
counterparts which, taken together, shall constitute an original. Delivery of an
executed counterpart of this Commitment Letter or the Fee Letter by telecopier,
facsimile or other electronic means (such as by email in “pdf” or “tif” format)
shall be effective as delivery of a manually executed counterpart thereof.

This Commitment Letter (including the exhibits hereto), the Side Letter and the
Fee Letter embody the entire agreement and understanding among Bank of America,
MLPFS, you and your affiliates with respect to the Term Loan Facility and
supersede all prior agreements and understandings relating to the specific
matters hereof. Those matters that are not covered or made clear herein or in
the Summary of Terms, the Side Letter or the Fee Letter are subject to mutual
agreement of the parties. No party has been authorized by Bank of America or
MLPFS to make any oral or written statements that are inconsistent with this
Commitment Letter. This Commitment Letter is intended to be solely for the
benefit of the parties hereto and, to the extent expressly provided herein, the
Indemnified Parties. This Commitment Letter may not be amended or any provision
hereof waived or modified except by an instrument in writing signed by each of
Bank of America, MLPFS and you. This Commitment Letter shall not be assignable
by any party hereto (except by us as expressly contemplated under the sixth
paragraph of this Commitment Letter, to the extent constituting an assignment
pursuant to Joinders to be executed by you and us) without the prior written
consent of each other party hereto (and any such purported assignment, unless
made in accordance with the provisions referred to in the prior parenthetical in
this sentence, without such consent shall be null and void).

Notwithstanding anything in this Commitment Letter or the Fee Letter to the
contrary, the parties hereby agree that MLPFS may, without notice to the
Borrower or any other person or entity, assign its rights and obligations under
this Commitment Letter and the Fee Letter to any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Commitment Letter. For the avoidance of doubt, the foregoing
shall not affect the obligations of Bank of America under this Commitment Letter
in any respect.

Each of the parties hereto agrees that each of this Commitment Letter, the Side
Letter and the Fee Letter is a binding and enforceable agreement with respect to
the subject matter contained herein or therein, including the good faith
negotiation of the Loan Documentation by the parties hereto in a manner
consistent with this Commitment Letter, it being acknowledged and agreed that,
notwithstanding anything to the contrary contained in this Commitment Letter,
the Fee Letter, the Loan Documentation or any other agreement or other
undertaking concerning the financing contemplated hereby, the Acquisition or the

 

9



--------------------------------------------------------------------------------

Merger to the contrary, the funding of the entire amount of the Term Loan
Facility on the Funding Date pursuant to the commitment of Bank of America
hereunder is subject only to the conditions precedent identified in the Summary
of Terms under the heading “Conditions Precedent to Funding”; provided that
nothing contained in this Commitment Letter obligates you or any of your
affiliates to consummate the Acquisition or to draw down any portion of the Term
Loan Facility.

This Commitment Letter and all commitments and undertakings of Bank of America
and MLPFS hereunder will expire at 6:00 p.m. (Pacific time) on June 1, 2016
unless you execute this Commitment Letter, the Side Letter and the Fee Letter
and return them to us prior to that time (which may be by facsimile transmission
or other electronic means (such as by email in “pdf” or “tif” format)),
whereupon this Commitment Letter (including the Summary of Terms), the Side
Letter and the Fee Letter (each of which may be signed in one or more
counterparts) shall become binding agreements. Thereafter, all commitments and
undertakings of Bank of America and MLPFS hereunder will expire on the earliest
of (i) December 1, 2016, (ii) the consummation of the Acquisition with or
without the funding of the Term Loan Facility, (iii) the date that the Merger
Agreement is terminated in accordance with its terms, and (iv) the sole election
of the Borrower (in its sole discretion) to terminate this Commitment Letter in
writing to the Lead Arranger, unless the Loan Documentation is executed and
delivered prior to such date. In consideration of the time and resources that
Bank of America and MLPFS will devote to the Term Loan Facility, you agree that,
until the occurrence of the Syndication Date, you will not (and you will use
commercially reasonable efforts to ensure that the Target will not) issue, incur
or enter into, or permit any offering, placement or arrangement of, any
competing senior credit facility or facilities or other competing debt financing
for the Borrower, the Target or their respective subsidiaries, in each case that
could reasonably be expected to materially impair the primary syndication of the
Term Loan Facility (with it being understood that drawings under, and permitted
amendments to, the Existing Credit Agreement (including any increase that does
not cause the aggregate commitments thereunder, as so increased, to exceed the
aggregate commitments outstanding thereunder on the date hereof by more than
$350 million), ordinary course equipment financings and capital leases and any
indebtedness permitted to be incurred by the Target under the Merger Agreement
will not be deemed to materially impair the primary syndication of the Term Loan
Facility).

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, BANK OF AMERICA, N.A. By:  

/s/ My-Linh Yoshiike

  Name:  

My-Linh Yoshiike

  Title:  

Vice President

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

By:  

/s/ Jeffrey P. Standish

  Name:  

Jeffrey P. Standish

  Title:  

Director

 

ACCEPTED AND AGREED TO

AS OF THE DATE FIRST ABOVE WRITTEN:

SALESFORCE.COM, INC. By:  

/s/ Joachim Wettermark

Name:  

Joachim Wettermark

Title:  

SVP & Treasurer

SALESFORCE.COM, INC.

COMMITMENT LETTER (2016)



--------------------------------------------------------------------------------

EXHIBIT A

SUMMARY OF TERMS AND CONDITIONS

SALESFORCE.COM, INC.

$500 MILLION TERM LOAN FACILITY

Capitalized terms not otherwise defined herein have the same meanings

as specified therefor in the commitment letter to which

this Summary of Terms and Conditions is attached (such commitment letter
together with this Summary

of Terms and Conditions and the other exhibit thereto, the “Commitment Letter”).

 

BORROWER:    salesforce.com, inc., a Delaware corporation (the “Borrower”).
GUARANTORS:    Subject to the Certain Funds Provision, the Term Loan Facility
and all obligations under any treasury management, interest protection or other
hedging arrangements entered into with a Lender (or any affiliate thereof) will
be guaranteed by each entity that provides or is required to provide a guaranty
under the Existing Credit Agreement (i.e., each existing and future direct and
indirect material domestic subsidiary of the Borrower) (collectively, the
“Guarantors”), excluding any domestic subsidiary of a foreign subsidiary (other
than any such domestic subsidiary that is treated as a C corporation for tax
purposes) and any domestic subsidiary substantially all the assets of which
consist of equity interests in “controlled foreign corporations” under Section
957 of the Internal Revenue Code (a “Foreign Holdco”). All guarantees will be
guarantees of payment and not of collection. For the avoidance of doubt, after
the funding of the Term Loan Facility on the Funding Date and the consummation
of the Merger (as defined in the Merger Agreement) and subject to the Certain
Funds Provision, the Target shall become a Guarantor under the Term Loan
Facility.    Notwithstanding anything contained herein to the contrary, no
Guarantor shall be required to guarantee any swap obligations if, and to the
extent that, such swap obligations are or become illegal under the Commodity
Exchange Act with respect to such Guarantor (determined after giving effect to
any keepwell or other support for the benefit of such Guarantor).
ADMINISTRATIVE AGENT:    Bank of America, N.A. shall act as sole administrative
agent (in such capacity, the “Administrative Agent”).

SOLE LEAD ARRANGER

AND SOLE BOOKRUNNER:

   Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any of its affiliates)
will act as sole lead arranger and sole bookrunner (the “Lead Arranger”).
LENDERS:    A syndicate of banks and other financial institutions (including
Bank of America) arranged by the Lead Arranger, which banks and financial
institutions shall, prior to the later to occur of (x) the funding of the Term
Loan Facility on the Funding Date and (y) the Syndication Date, be Approved
Lenders (collectively, the “Lenders”).



--------------------------------------------------------------------------------

TERM LOAN FACILITY:    A $500 million term loan facility, all of which will be
drawn on the Funding Date (the “Term Loan Facility”). EFFECTIVE DATE INCREASE:
   The Borrower shall be permitted to increase the amount of the Term Loan
Facility by up to $250 million with additional commitments provided by Lenders
pursuant to the Loan Documentation on the Effective Date (an “Effective Date
Increase”). ACCORDION:    After the Effective Date and prior to the maturity
date of the Term Loan Facility the Borrower will be permitted to increase the
amount of the Term Loan Facility (each, an “Incremental Increase”), in an
aggregate principal amount for all such Incremental Increases of up to $250
million less the amount of any Effective Date Increase; provided that (among
other customary conditions and requirements to be agreed in the Loan
Documentation) (i) no default or event of default exists immediately prior to or
after giving effect thereto, (ii) no Lender will be required or otherwise
obligated to provide any portion of any Incremental Increase, (iii) the Borrower
is in compliance, on a pro forma basis after giving effect to the incurrence of
any such Incremental Increase (giving effect to any permanent repayment of
indebtedness in connection therewith), with the financial covenants in the Loan
Documentation, and (iv) each such Incremental Increase shall have the same
terms, including interest rate, as the Term Loan Facility. PURPOSE:    The
proceeds of the Term Loan Facility shall be used by the Borrower to (a) finance
a portion of the purchase price for the Acquisition and the Merger and (b) pay
costs and expenses related to the Transaction. INTEREST RATES:    As set forth
in Schedule I. MATURITY:    The entire outstanding principal balance of the Term
Loan Facility and all accrued interest shall be due and payable in full three
years after the Funding Date; provided, however, that the Term Loan Facility and
all amounts outstanding thereunder shall be due and payable in full on the date
that is 91 days prior to the maturity of the Borrower’s existing 0.25%
convertible senior notes due April 1, 2018 (the “Existing Notes”) unless (i)
prior to such date the Existing Notes have been repaid, converted or refinanced
in full to a maturity that is at least 91 days later than the date that is three
years after the Funding Date, or (ii) as of such date the Borrower’s
Consolidated Leverage Ratio (as defined below) is less than 3.00 to 1.00 and
liquidity (availability under the Existing Credit Agreement plus unrestricted
consolidated cash and cash equivalents of the Borrower and its subsidiaries) is
at least 1.25 times the aggregate outstanding principal balance of the Existing
Notes. AMORTIZATION:    None.

 

2



--------------------------------------------------------------------------------

OPTIONAL PREPAYMENTS:    The Borrower may in its sole discretion prepay the Term
Loan Facility in whole or in part and, if the Term Loan Facility is paid in
whole, terminate the Credit Agreement, at any time without premium or penalty,
subject to reimbursement of the Lenders’ breakage and redeployment costs in the
case of prepayment of LIBOR borrowings. MANDATORY PREPAYMENTS:    None.
COMMITMENT TERMINATION:    The commitments in respect of the Term Loan Facility
will terminate in their entirety automatically upon the funding of the entire
amount (or such lesser amount as is requested by the Borrower in writing) of the
Term Loan Facility on the Funding Date. In addition, at any time after the
Effective Date and prior to the Funding Date, the Borrower shall have the right
to terminate commitments in respect of the Term Loan Facility in whole or in
part in its sole discretion. COLLATERAL:    None.

CONDITIONS PRECEDENT

TO EFFECTIVENESS:

  

 

The effectiveness of the Credit Agreement on the Effective Date will be subject
solely to the satisfaction of the following conditions precedent:

   (i)    The negotiation, execution and delivery by the Borrower and, subject
to the Certain Funds Provision, the Guarantors (other than, for the avoidance of
doubt, the Target and its subsidiaries) and Bank of America of the Credit
Agreement consistent with the Commitment Letter (including the Certain Funds
Provision and this Summary of Terms and Conditions). It being understood and
agreed that none of the representations and warranties, covenants (including
financial covenants) or events of default sections shall be operative until the
Funding Date subject to the terms and conditions specified in the Commitment
Letter (including this Summary of Terms and Conditions).    (ii)    The Lenders
shall have received, at least 3 business days prior to the Effective Date, all
documentation and other information as has been reasonably requested in writing
at least 5 business days prior to the Effective Date by any such Lender that it
reasonably determines is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act.

CONDITIONS PRECEDENT TO

FUNDING:

  

 

The closing and the funding of the entire amount of the Term Loan Facility on
the Funding Date (including, for the avoidance of doubt, the funding of any
Effective Date Increase if binding commitments therefor have been provided) will
be subject solely to satisfaction (or waiver by the Lead Arranger) of following
conditions precedent:

 

3



--------------------------------------------------------------------------------

   (i)    The Effective Date shall have occurred.    (ii)    The execution and
delivery by the Borrower and, subject to the Certain Funds Provision, the
Guarantors (other than, for the avoidance of doubt, the Target and its
subsidiaries), and Bank of America of the Loan Documentation (other than the
Credit Agreement) consistent with the Commitment Letter (including the Certain
Funds Provision and this Summary of Terms and Conditions).    (iii)    The
Administrative Agent shall have received customary opinions of counsel to the
Borrower and the Guarantors (which shall cover, among other things, authority
and enforceability of the Loan Documentation) and of appropriate local counsel
and customary corporate resolutions and closing certificates.    (iv)    No
Company Material Adverse Effect (as defined in the Merger Agreement) shall have
occurred or exist at or prior to the Acceptance Time (as defined in the Merger
Agreement) and shall be continuing as of immediately prior to the Acceptance
Time.    (v)    The Administrative Agent shall have received a solvency
certificate as to the Borrower and its subsidiaries on a consolidated basis from
the chief financial officer of the Borrower, in substantially the form attached
to the Commitment Letter as Exhibit B.    (vi)    The Merger Agreement shall not
be altered, amended or otherwise changed or supplemented or any condition
therein waived in any manner that would be materially adverse to the Lenders in
their capacities as such without the prior written consent of the Administrative
Agent (which consent shall not be unreasonably withheld or delayed). For
purposes of the foregoing condition, it is hereby understood and agreed that any
increase or decrease in the aggregate purchase price by less than 10% shall not
be deemed to be materially adverse to the Lenders. The Merger shall have been,
or contemporaneously with the closing and funding of the Term Loan Facility will
be, consummated in all material respects in accordance with the terms of the
Merger Agreement.    (vii)    The Lead Arranger shall have received the (A)
audited consolidated financial statements of the Target and its subsidiaries for
the fiscal year ended December 31, 2015 and (B) unaudited consolidated financial
statements of the Target and its subsidiaries for each fiscal quarter ending
after December 31, 2015 and at least 50 days before the Funding Date. The Lead
Arranger hereby acknowledges receipt of the financial statements referenced in
the immediately foregoing clause (A).

 

4



--------------------------------------------------------------------------------

   (viii)    (x) On the Funding Date, the Specified Credit Agreement
Representations shall be true and correct in all material respects and (y) on
and as of the Acceptance Time (as defined in the Merger Agreement) (or, in the
case of any such representations and warranties that expressly relate to a
specified date, as of such specified date), the Specified Merger Agreement
Representations shall be true and correct; provided, that the condition under
this clause (y) shall be deemed satisfied unless the Borrower (or its subsidiary
or affiliate) has the right to decline to consummate the Offer (as defined in
the Merger Agreement) as a result of a breach of the Specified Merger Agreement
Representations (in each case, in accordance with the terms of the Merger
Agreement).    (ix)    The Lead Arranger shall have had a period (the “Marketing
Period”) of at least 20 consecutive Business Days (as defined in the Merger
Agreement) commencing the day immediately after the date hereof to attempt to
syndicate the Term Loan Facility.    (x)    The Administrative Agent shall have
received a customary request for credit extension and, if LIBOR loans will be
borrowed on the Funding Date and the Funding Date is less than 3 business days
after the Effective Date, a customary funding indemnity letter; provided that no
such request or any borrowing notice shall include any representations or
warranties (other than the Specified Credit Agreement Representations) or a
statement as to the absence (or existence) of any default or event of default.
   (xi)    (x) All fees payable pursuant to the Fee Letter on or prior to the
Funding Date shall have been paid in accordance with the terms of the Fee Letter
and (y) all other accrued fees and expenses of the Lead Arranger, the
Administrative Agent and the Lenders (including the fees and expenses of counsel
(including any local counsel) for the Administrative Agent) payable on or prior
to the Funding Date and for which invoices have been presented at least one
business day prior to the Funding Date shall have been paid.

REPRESENTATIONS

AND WARRANTIES:

  

 

No less favorable to the Borrower than those under its existing credit agreement
with Wells Fargo Bank, National Association as administrative Agent (as amended
through the date hereof, the “Existing Credit Agreement”) and limited to the
following (subject to customary and other agreed exceptions, qualifications and
limitations, including to reflect the consummation of the Acquisition),
commencing on the Funding Date: (i) legal existence, qualification and power;
(ii) due authorization and no contravention of law, contracts or organizational
documents; (iii) governmental and third party approvals and consents;

 

5



--------------------------------------------------------------------------------

   (iv) enforceability; (v) (x) accuracy and completeness of specified financial
statements and other information and (y) no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect (as defined in the Existing Credit Agreement),
and with the representation under this clause (y) to be deemed to be made
following consummation of the Acquisition immediately after the initial funding
of the Term Loan Facility on the Funding Date; (vi) no material litigation;
(vii) no default; (viii) ownership of property; (ix) insurance matters; (x)
environmental matters; (xi) tax matters; (xii) ERISA compliance; (xiii)
identification of subsidiaries, equity interests and loan parties; (xiv) use of
proceeds and not purchasing/carrying margin stock in violation of Regulation U;
(xv) status under Investment Company Act; (xvi) accuracy of disclosure; (xvii)
compliance with laws; (xviii) intellectual property; (xix) solvency; (xx) OFAC,
FCPA and anti-terrorism laws; and (xxi) status as EEA financial institution.
Notwithstanding the foregoing, the availability of the Term Loan Facility on the
Funding Date is subject to the Certain Funds Provision. COVENANTS:    No less
favorable to the Borrower than those under the Existing Credit Agreement and
limited to the following (subject to customary and other agreed exceptions and
thresholds, including to reflect the consummation of the Acquisition),
commencing on the Funding Date:    (a)    Affirmative Covenants - (i) delivery
of financial statements, (ii) delivery of certificates and other information;
(iii) delivery of notices (of any default, material adverse condition, ERISA
event, material change in accounting or financial reporting practices); (iv)
payment of taxes; (v) preservation of existence; (vi) maintenance of properties;
(vii) maintenance of insurance; (viii) compliance with laws; (ix) maintenance of
books and records; (x) inspection rights; (xi) ERISA compliance; (xii) covenant
to guarantee obligations; (xiii) compliance with environmental laws; and (xiv)
further assurances.    (b)    Negative Covenants - Restrictions on (i) liens;
(ii) indebtedness (including guarantees of indebtedness); (iii) investments
(including loans, advances and acquisitions); (iv) mergers and other fundamental
changes; (v) sales and other dispositions of property or assets, with allowances
for, among other things, “Permitted Transfers” (to be defined in a manner
substantially similar to the Existing Credit Agreement); (vi) payments of
dividends and other distributions; (vii) changes in the nature of business;
(viii) transactions with affiliates; (ix) use of proceeds (to relate solely to
violations of Regulation U); (x) prepayments of and modification of documents
related to subordinated indebtedness; (xi) OFAC, FCPA and anti-terrorism laws;
and (xii) amendment of the Merger Agreement in a manner materially adverse to
the Lenders. The covenants will not restrict the ability of the Borrower to
repay its obligations under its existing indebtedness as such obligations become
due (including, without limitation, settlement upon the conversion of the
Existing Notes).

 

6



--------------------------------------------------------------------------------

   (c)    Financial Covenants - Limited to the following:      

•      Consolidated Interest Coverage Ratio (to be defined in a manner no less
favorable to the Borrower than under the Existing Credit Agreement) of not less
than 3.00x.

     

•      Consolidated Leverage Ratio (to be defined in a manner no less favorable
to the Borrower than under the Existing Credit Agreement) of not greater than
3.00x; provided that, in connection with any Permitted Acquisition (to be
defined to be substantially consistent with the existing definition in the
Existing Credit Agreement) for which the aggregate consideration exceeds $100
million, the maximum Consolidated Leverage Ratio, at the election of the
Borrower (which election may be made no more than twice during the term of the
Term Loan Facility) with prior notice to the Administrative Agent, shall
increase to 3.50x for the four consecutive fiscal quarter period beginning with
the quarter in which such Permitted Acquisition occurs (a “Leverage Increase
Period”); and provided further that, for at least two fiscal quarters
immediately following each Leverage Increase Period, the maximum Consolidated
Leverage Ratio permitted shall decrease to 3.00x before becoming eligible again
for such an increase for a new Leverage Increase Period.

      Each of the ratios referred to above will be calculated on a consolidated
basis for each consecutive four fiscal quarter period. EBITDA will be defined in
a manner no less favorable to the Borrower than under the Existing Credit
Agreement, subject to changes to be agreed and to reflect the consummation of
the Acquisition. Indebtedness and capital leases will be defined to exclude
transactions classified as capital leases or synthetic leases for accounting
purposes but for which the Borrower and its subsidiaries do not make and are not
required to make any cash payment.    Notwithstanding the foregoing, the
availability of the Term Loan Facility on the Funding Date is subject to the
Certain Funds Provision. EVENTS OF DEFAULT:    No less favorable to the Borrower
than under the Existing Credit Agreement (and to reflect the consummation of the
Acquisition) and limited to the following (subject to customary and other agreed
qualifications, thresholds and grace periods that are no less favorable to the
Borrower than under the Existing Credit Agreement), commencing on the Funding
Date: (i) nonpayment of principal, interest, fees or other amounts; (ii) failure
to perform or observe covenants set forth in the loan documentation within a
specified period of time, where customary and appropriate, after such failure;
(iii) any representation or warranty

 

7



--------------------------------------------------------------------------------

   proving to have been incorrect in any material respect when made or
confirmed; (iv) cross-default to other indebtedness in an amount to be agreed;
(v) bankruptcy and insolvency defaults (with grace period for involuntary
proceedings) with respect to the Borrower, the Guarantors and any material
subsidiary; (vi) inability to pay debts; (vii) monetary judgment defaults in an
amount to be agreed; (viii) customary ERISA defaults; (ix) actual or asserted
invalidity or impairment of any loan documentation; and (x) change of control.
Notwithstanding the foregoing, the availability of the Term Loan Facility on the
Funding Date is subject to the Certain Funds Provision.

ASSIGNMENTS AND

PARTICIPATIONS:

   Assignments: Subject to the consents described below, each Lender will be
permitted to make assignments to other permitted assignees in respect of the
Term Loan Facility in a minimum amount equal to $1 million.    Consents: Prior
to the later to occur of (x) the funding of the Term Loan Facility on the
Funding Date and (y) the Syndication Date, the consent of the Borrower will be
required unless the assignment is to an Approved Lender (and the assignment
documentation in respect of any assignment to an Approved Lender prior to the
funding of the Term Loan Facility on the Funding Date shall be acceptable to the
Borrower in its reasonable discretion, the Borrower’s consent thereto not to be
unreasonably withheld or delayed). After the later to occur of (x) the funding
of the Term Loan Facility on the Funding Date and (y) the Syndication Date, the
consent of the Borrower (which consent will not be unreasonably withheld or
delayed) will be required unless (i) an Event of Default has occurred and is
continuing or (ii) the assignment is to an existing Lender, an affiliate of an
existing Lender or an Approved Fund (as such term shall be defined in the Loan
Documentation); provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten business days after having received notice
thereof. The consent of the Administrative Agent (which consent will not be
unreasonably withheld or delayed) will also be required for any assignment to an
entity that is not a Lender, an affiliate of a Lender or an Approved Fund.   
Assignments Generally: An assignment fee in the amount of $3,500 will be charged
with respect to each assignment unless waived by the Administrative Agent in its
sole discretion. Each Lender will also have the right, without consent of the
Borrower or the Administrative Agent, to assign as security all or part of its
rights under the loan documentation to any Federal Reserve Bank.   
Participations: Lenders will be permitted to sell participations with voting
rights limited to significant matters such as changes in amount, rate, maturity
date and releases of all or substantially all of the value of the guaranties of
the Borrower’s obligations made by the Guarantors.

 

8



--------------------------------------------------------------------------------

WAIVERS AND AMENDMENTS:    Amendments and waivers of the provisions of the loan
agreement and other definitive credit documentation will require the approval of
Lenders holding loans and commitments representing more than 50% of the
aggregate amount of the Term Loan Facility (the “Required Lenders”), except that
(a) the consent of each Lender shall be required with respect to (i) the
amendment of certain of the pro rata sharing provisions, (ii) the amendment of
the voting percentages of the Lenders and (iii) the release of all or
substantially all of the value of the guaranties of the Borrower’s obligations
made by the Guarantors; and (b) the consent of each Lender affected thereby
shall be required with respect to (i) increases or extensions in the commitment
of such Lender, (ii) reductions of principal, interest or fees, and (iii)
extensions of scheduled maturities or times for payment. INDEMNIFICATION:    The
Borrower and Guarantors will indemnify and hold harmless the Administrative
Agent, the Lead Arranger, each Lender and their respective affiliates and their
partners, directors, officers, employees, agents and advisors from and against
all losses, claims, damages, liabilities and expenses arising out of or relating
to the Term Loan Facility, the Borrower’s use of loan proceeds or the
commitments, including, but not limited to, reasonable attorneys’ fees and
settlement costs, except to the extent such claim, damage, loss, liability or
expense is found in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from (i) the applicable indemnified party’s bad
faith, gross negligence or willful misconduct, (ii) the material breach by such
indemnified party of its express obligations under the Loan Documentation
pursuant to a claim initiated by the Borrower or (iii) any dispute solely among
indemnified parties (not arising as a result of any act or omission by the
Borrower, the Target or any of their respective subsidiaries or affiliates)
other than claims against an indemnified party in its capacity or fulfilling its
role as an agent, bookrunner, arranger or any other similar role under the Term
Loan Facility. This indemnification shall survive and continue for the benefit
of all such persons or entities. DOCUMENTATION PRINCIPLES:    The Loan
Documentation will be negotiated in good faith and shall be based on, and be
generally consistent with, that for the Existing Credit Agreement, except as
otherwise mutually agreed upon or as reflected in this Commitment Letter, the
Side Letter or in the Fee Letter and shall otherwise reflect the consummation of
the Acquisition and shall contain only those representations, warranties,
affirmative, financial and negative covenants and events of default set forth in
the Existing Credit Agreement except as otherwise mutually agreed upon or as
expressly set forth in this Summary of Terms. GOVERNING LAW:    State of New
York. PRICING/FEES/ EXPENSES:    As set forth in Schedule I.

 

9



--------------------------------------------------------------------------------

OTHER:    Each of the parties shall (i) waive its right to a trial by jury and
(ii) submit to New York jurisdiction. The Loan Documentation will contain
customary increased cost, withholding tax, capital adequacy, yield protection
and EU bail-in provisions and shall reflect operational, agency, assignment and
related provisions that are customarily included in credit agreements with
respect to which Bank of America acts as administrative agent, but in any event
with such provisions (other than EU bail-in provisions) to be substantially
similar to (or, in the case of operational, agency, assignment and related
provisions, not materially more burdensome than) those under the Existing Credit
Agreement.

 

10



--------------------------------------------------------------------------------

SCHEDULE I

INTEREST AND FEES

 

Interest:   

At the Borrower’s option, loans will bear interest based on the Base Rate or
LIBOR, as described below:

 

A.      Base Rate Option

 

Interest will be at the Base Rate plus the applicable Interest Margin (as
described below). The “Base Rate” is defined as the highest of (a) the Federal
Funds Rate plus 1/2 of 1%, (b) the Administrative Agent’s prime rate (which such
rate is an index or base rate and will not necessarily be its lowest or best
rate charged to its customers or other banks) and (c) one month LIBOR adjusted
daily plus 1%. Interest shall be payable quarterly in arrears on the last day of
each March, June, September and December and (i) with respect to Base Rate Loans
based on the Federal Funds Rate and LIBOR, shall be calculated on the basis of
the actual number of days elapsed in a year of 360 days and (ii) with respect to
Base Rate Loans based on the Administrative Agent’s prime rate, shall be
calculated on the basis of the actual number of days elapsed in a year of
365/366 days. Any loan bearing interest at the Base Rate is referred to herein
as a “Base Rate Loan”.

 

B.      LIBOR Option

 

Interest will be determined for periods (“Interest Periods”) of one, two, three
or six months as selected by the Borrower, subject to availability, and will be
at an annual rate equal to LIBOR (to be defined in the Loan Documentation) plus
the applicable Interest Margin (as described below). LIBOR shall be determined
in a manner customary for similar credit agreements with respect to which Bank
of America acts as administrative agent and will be determined by the
Administrative Agent at the start of each Interest Period and, other than in the
case of LIBOR used in determining the Base Rate, will be fixed through such
period. Interest will be paid on the last day of each Interest Period or, in the
case of Interest Periods longer than three months, quarterly, and will be
calculated on the basis of the actual number of days elapsed in a year of 360
days. LIBOR will be adjusted for maximum statutory reserve requirements (if
any). Any loan bearing interest at LIBOR (other than a Base Rate Loan for which
interest is determined by reference to LIBOR) is referred to herein as a “LIBOR
Rate Loan”. LIBOR shall not be less than zero at any time for any purpose of the
Loan Documentation. Except for the immediately preceding sentence, there shall
be no “LIBOR floors”.

Default Interest:    (a) Automatically upon the occurrence and during the
continuance of any payment event of default or upon a bankruptcy event of
default of the Borrower or any Guarantor or (b) at the election of the Required
Lenders (or the Administrative Agent at the direction of Required Lenders), upon
the occurrence and during the continuance of any other



--------------------------------------------------------------------------------

   event of default, all outstanding principal, fees and other obligations under
the Term Loan Facility shall bear interest at a rate per annum of 2% in excess
of the rate then applicable to such loan (including the applicable Interest
Margin), fee or other obligation and shall be payable on demand of the
Administrative Agent. Interest Margins:    The applicable Interest Margin will
be determined in accordance with the Pricing Grid set forth below. Ticking Fee:
   The Borrower will pay to the Administrative Agent (for the account of the
Lenders) a ticking fee of 0.15% per annum (calculated on the basis of actual
number of days elapsed in a year of 360 days) on the aggregate principal amount
of the commitments in respect of the Term Loan Facility. Such fee shall accrue
from and after the date that is sixty days after the date of the Commitment
Letter, shall be fully earned upon becoming due and payable and shall be payable
in full upon the earlier to occur of (i) the Funding Date and (ii) the
termination or expiration of the commitments in respect of the Term Loan
Facility. Other Fees:    The Lead Arranger and the Administrative Agent will
receive such other fees as will have been agreed in the Fee Letter. Pricing
Grid:    The applicable Interest Margins shall be based on the Consolidated
Leverage Ratio pursuant to the following grid:

 

Level

  

Consolidated Leverage Ratio

   Interest
Margin for
LIBOR Rate
Loans     Interest
Margin for
Base Rate
Loans   I   

Greater than or equal to 3.00 to 1.00

     1.75 %      0.75 %  II   

Greater than or equal to 2.00 to 1.00 but less than 3.00 to 1.00

     1.50 %      0.50 %  III   

Greater than or equal to 1.00 to 1.00 but less than 2.00 to 1.00

     1.25 %      0.25 %  IV   

Less than 1.00 to 1.00

     1.00 %      0.00 % 

 

   The applicable Interest Margins shall be based on Level III of the Pricing
Grid until the calculation date occurring in connection with the receipt by the
Administrative Agent and the Lenders of the financial information and related
compliance certificate for the first full fiscal quarter ending after the
Funding Date.

 

2



--------------------------------------------------------------------------------

Cost and Yield Protection:    Customary for transactions and facilities of this
type, including, without limitation, in respect of breakage or redeployment
costs incurred in connection with prepayments, changes in capital adequacy and
capital requirements or their interpretation, illegality, unavailability,
reserves without proration or offset and payments free and clear of withholding
or other taxes; provided that any consequences to the Administrative Agent or
the Lenders as a result of the Dodd-Frank Wall Street Reform and Consumer
Protection Act or Basel III shall be considered to be changes in law that
occurred subsequent to the Funding Date. Expenses:    The Borrower will pay all
reasonable costs and expenses associated with the preparation, due diligence,
administration, syndication and closing of all loan documentation, including,
without limitation, the legal fees of counsel to the Administrative Agent and
the Lead Arranger, regardless of whether or not the Term Loan Facility is
closed. The Borrower will also pay the expenses of the Administrative Agent and
each Lender in connection with the enforcement of any of the Loan Documentation.

 

3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SOLVENCY CERTIFICATE

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

I, the undersigned chief financial officer of salesforce.com, inc., a Delaware
corporation (the “Borrower”), in that capacity only and not in my individual
capacity, do hereby certify as of the date hereof that:

1. This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section [    ] of the Credit Agreement, dated as of             ,
among             (the “Credit Agreement”). Unless otherwise defined herein,
capitalized terms used in this certificate shall have the meanings set forth in
the Credit Agreement.

2. For purposes of this certificate, I, or officers of the Borrower under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

(a) I have reviewed the financial statements referred to in Section [    ] of
the Credit Agreement.

(b) I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

(c) As chief financial officer of the Borrower, I am familiar with the financial
condition of the Borrower and its Subsidiaries.

3. Based on and subject to the foregoing, after giving effect to the
consummation of the Transaction, and all as determined in accordance with GAAP:

(a) the Borrower and its Subsidiaries on a consolidated basis are able to pay
their debts and other liabilities, contingent obligations and other commitments
as they mature in their ordinary course;

(b) the Borrower and its Subsidiaries do not intend to, and do not believe that
they will, incur debts or liabilities beyond their ability to pay as such debts
and liabilities mature in their ordinary course;

(c) the Borrower and its Subsidiaries on a consolidated basis are not engaged in
a business or a transaction, and are not about to engage in a business or a
transaction, for which their property would constitute unreasonably small
capital after giving due consideration to the prevailing practice in the
industry in which they are engaged;

(d) the fair value of the property and assets of the Borrower and its
Subsidiaries on a consolidated basis is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of the
Borrower and its Subsidiaries on a consolidated basis; and

(e) the present fair salable value of the property and assets of the Borrower
and its Subsidiaries on a consolidated basis is not less than the amount that
will be required to pay the probable liability of the Borrower and its
Subsidiaries on a consolidated basis on their debts as they become absolute and
matured.



--------------------------------------------------------------------------------

In computing the amount of contingent liabilities for purposes of this
Section 3, it is intended that such liabilities will be computed at the amount
which, in light of all the facts and circumstances existing as of the date
hereof, represents the amount that can reasonably be expected to become an
actual or matured liability, and all in accordance with GAAP.

* * *

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, salesforce.com, inc. has caused this certificate to be
executed on its behalf by its chief financial officer as of the date first
written above.

 

SALESFORCE.COM, INC. By:       Name:   Title:

 

3